Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 31-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are replete with such examples. A few of the many examples are: “disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR") of the technical teaching ("TT.0"), into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0"), referred to as "BED-TT.0", input by a user and by appended items to the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0") and to the Binary Aggregated Disclosed knowledge representation ("BAD-KR") for controlling an Innovation Expert System ("IES"),”, writing the data structure("PTRCT-DS") in a given Binary Aggregated Disclosed knowledge representation ("BAD-KR") into the memory; (c) automatically identifying in the given data structure (PTRCT-DS") and the Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S"), in given formats: a context document ("document.CT") in the disclosure document ("doc.0"), disclosing all context document marked up items ("doc.CT-MUIs"), and all elements ("X.0.n") and their Binary Aggregated Disclosed predicates ("BAD- X.0.n"), for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"); and (d) automatically performing, for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"), controlled by this Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S"), the steps comprising: prompting the user to input a set of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k's"), in a given notation, of the technical teaching ("TT.0"); prompting the user to disaggregate the Binary Aggregated Disclosed predicates ("BAD-X.0.n"), into second sets of mirror predicates of Binary Elementary Disclosed creative concepts for each element K" ("{BED-cr-C.0.k"J1 k"_K"}"), which is a subset of the set of all K mirror predicates of the Binary Elementary Disclosed creative concepts ("{BED-cr-G.0.kJ1:kK}") such that it holds: any of the n Binary Aggregated Disclosed predicates ("BAD-X.0.n") is the same as the conjunction of the corresponding K" mirror predicates of the Binary Elementary Disclosed creative concepts ("1`knKnBED-cr-C.0.k"). prompting the user to input, in a given notation, for all of the Binary Aggregated Disclosed predicates ("BAD-X 0.n"), a set of justifications ("SoJUSdagr(BAD-X.O.n)") by Serial No. 13/923,630 Page 4 disclosure document marked up items ("doc.0-MUIs") and context document marked up items ("doc.CT-MUIs") of this disaggregation into the set of Binary Elementary Disclosed mirror predicates of the creative concepts ("{BED-cr-C.O.k"J1k"<_K"}"); a) automatically prompting the user for any Binary Elementary Disclosed creative concept ("BED-cr-C.0.k"")-involved in a means-plus-function-clause ("BED-cr-C.0.m"") through its disclosures ("DISse'(BED-cr-C.0.m" )"), until identified disclosures ("DISse1'(BED-cr-C.0.m")") enables the user to state the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"'s") definitiveness; (b) automatically appending a legal justification statement of the identified disclosures ("JUSdef(DISse'o(BED-cr-C.0.m"))") to the corresponding Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k""); and (c) automatically updating ("BED-TT.O"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.O") in the memory whereby the Binary Serial No. 13/923,630 Page 6 Elementary Disclosed creative concepts ("BED-cr-C.0.k"") is expanded by the legal justification of the identified disclosures ("JUSdef(DISse'O(BED-cr-C.O.m"))"); automatically prompting the user through the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"s") and its disclosures ("DISSe'(BED-cr-C.0.k")"), until one of the disclosures ("DIS"e'(BED-cr-C.O.k")") entitles the user to state that the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"")are enabling disclosures. For determining obviousness and novelty and legal analysis or infringement, these are subjective limitation without any objective criteria. The specification and claims are not enabled as they are not described in a way that would allow one of ordinary skill in the art to make or use the invention without undue experimentation. For example, with regards to the limitation “disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR") of the technical teaching ("TT.0"), into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0")”, there are no clear directions, explanation or examples of how a user or system identifies what is a binary aggregated disclosed inventive concept and/or a binary elementary disclosed inventive concept and also there are no clear directions, explanation or examples how a user or system goes about disaggregating the Binary Aggregated Disclosed inventive concept into a binary Elementary disclosed inventive concepts. Another step requires the use to input Binary elementary disclosed inventive concepts but as there are no directions or examples on how a user identifies these or what is considered a binary elementary disclosed inventive concept, a user cannot make or user the system. There are many such steps in claims and for this reason the examiner rejects claims 31-60 under 35 USC 112 first paragraph for enablement.

Claims 31 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 31 and 46 have “binary aggregated disclosed inventive concept (“BAD-X.0.n”) comprises a first description” and “Binary Elementary Disclosed (“BED”) inventive concept comprising a second description, of the first description,…”. There is not support or mention in the specification as originally filed  for a first description or second description that is a description of the first description. As such the claims are found to be new matter and thus rejected. All claims dependent on claims 31 and 46 are thus rejected also.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 31-60 the phrase "BAD-KR" renders the claim 1 and 16 indefinite because it is unclear what this terms encompasses. In the instant specification the term “BAD” is defined as “Binary^aggregated^disclosed” However there is no definition on what exactly “BAD” or “BAD-KR” is or encompasses. While what BAD (Binary^aggregated^disclosed ) stands  for is spelled out, what it actually is still is not clear. The amended claims 31 and 46 cites “wherein each of the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") comprises a first description of one or more aspects of the technical teaching ("TT.0"), the first description being formulated to be responsive to jurisdictional patent law and being disaggregated into a respective Binary Elementary Disclosed ("BED") inventive concept therefor only if the respective Binary Elementary Disclosed ("BED") inventive concept comprises a second description, of the first description, by which the one or more of the 10 FSTP tests are executable so that a determination as to whether the jurisdictional patent law encompassing a respective FSTP test can be assessed.”. From this claim it would seem that a Binary Aggregated Disclosed inventive concepts (BAD) are a description of aspects of the technical teaching, the description is responsive to something dealing with patent law and being broken down into Binary Elementary disclosed inventive concepts (BED). It would also appear that BED is also a description, somehow it is a description of the first description, that one or more of the 10FSTP are executed  on to determine if patent law emcompasses a respective FSTP test can be assessed. This definition in itself does not help the examiner understand what a BAD and BED actually are. From that definition it appears that BAD is up of BEDs. One concern is BED comprise a second description of a first description of something deal with a specification of an invention, but its not clear what is meant by description and a description of what. Is it a description of the claims in an instant application or prior art references or a description from somewhere else. Also what exactly is the description, is it the claims in an instant application or the prior references. Is it some specific keywords or phrases in an application or reference documents, or could it be something else completely. With that being said it seems that Binary Aggregrated Disclosed inventive concept (BAD) are made of these BEDs which not clear clearly defined. It also appears to the examiner that the user of the invention may start with BADs and produce BEDs, which would still be unclear as BADs comprise a description of some aspect of the technical teaching which is not clear. While it does state a description is related to a technical teaching in response to jurisdictional patent law, it fails to define what exactly is this description is the same manner cited above. As such the examiner is forced to look to the specification on how these terms are defined. Description is disclosed in the specification in para. [0013] as being informal descriptions and formal descriptions. It goes on the say formal description is exact for a person of pertinent ordinary skill and must identify all element, peer elements, predicates (alias as attributes and properties) of elements, and concepts defining predicates. The specification does not define informal descriptions at all. This does not define what exactly a description is and encompasses and only makes it more unclear as there is both informal and formal descriptions to consider now. When further looking to the specification for understand BAD and BED, the instant specification in paragraph [0075] states BAD is a level of abstraction alias “separation of concern”, of describing the claimed invention. Paragraph [0118] states BAD and BED are “level of abstraction” or “grain of mental resolution” of some “knowledge representation”. 
 This leads to the question of what is required by the term “level of abstraction”? To the examiner it would mean that there is some level of detail, and that could be any level of detail as there is no explanation or requirement to the level of detail required. In addition when looking into the specification for clarification page 15 lines 2-8 cites that “level of abstraction” of inventive concepts is “grain of mental resolution”, wherein higher level of abstraction has coarser grain of mental resolution of its elements, properties, attributes and predicates. This does not help clear up what is meant. Also inventive concept comprising a lawful disclosure of a technical statement describing an inventive property of an element of the claimed invention is indefinite as there is not clear meaning to what is considered or how a user identifies an inventive concept, a technical statement, an inventive property and how it is differs from an inventive concept, and element of claimed invention. In addition aggregated is indicative of the inventive concepts comprising disaggregatable compounds is indefinite as there is no definition on what is a disaggregatable compound, how a user identifies one. The only mention of disaggregatable compounds in the specification are on page 17 wherein it cites “Thus, in any patent, there is only a finite set of non-disaggregatable alias elementary inventive concepts - and aspect 1) assesses that any one of its compound inventive concepts is logically equivalent to a conjunction of them.” And page 10 which cites “Here, any such statement may 20 put such as to be solely true or false and then is called a "binary inventive concept", as shown by 11.3.3, whereby " any element's binary compound concept usually is straightforward disaggregatable into a conjunction of binary elementary concepts”.  Neither of these give any insight into what is considered disaggregatable compounds or how a user identifies them or disaggregates them. For these reason BAD and BED is rejected as being indefinite.

Regarding claims 31-60, the claims are replete with the acronyms, symbols, notations, formulas and relations that render the claims indefinite because it is unclear what the terms mean and encompass. In in all of claims 1-30 there are multiple examples of this such as: "TT.0", "BED-TT.0", “BAD-X.0.n”, “BAD-X.0.n”, “X.0.n”, “1≤n≤N”, “KR_R&S_S”, “doc.i-MUIs”, “document.CT”, “doc.CT-MUIs”, “BED-cr-C.0.k's”, “1≤k≤K”, Kn, KM, SoJUSdagr(BAD-X.0.n), “compound inventive concepts”, etc. The above listed are only examples and not entire list as there the claims are replete with undefined acronyms, symbols, notations, formulas, and relations that render the claims indefinite. These acronyms and terms are indefinite as they are not terms of the art and it not clear what exactly they encompass and the instant specification fails to clearly define them. 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) and further in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)).

In regards to claim 31, Szygenda et al. discloses a computer-implemented method for updating a given data structure ("PTRCT- DS"), comprising all technical and legal facts alias relations between the technical teaching ("TT.0") and a given reference set ("RS") of prior art inventions related to the technical teaching ("TT.0") and a given legal context ("CT") respectively (Szygenda figures 12-16 as it maps facts of the specification to facts of prior specification in a given context.) and , by disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR") of the technical teaching ("TT.0"), into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0"), referred to as "BED-TT.0", input by a user and by appended items to the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0") and to the Binary Aggregated Disclosed knowledge representation ("BAD-KR") for controlling an Innovation Expert System ("IES"), the method using a memory for storing the so updated data structure ("PT RCT-DS"), generated by executing this method on the technical teaching's ("TT.0's") Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n"), representing their Binary Aggregated Disclosed predicates ("BAD-X.0.n") of its elements ("X.0.n"), the method comprising: 
(a) writing the data structure("PTRCT-DS") in a given Binary Aggregated Disclosed knowledge representation ("BAD-KR") into the memory; (Examiner interprets this mean a patent rejection is entered into memory. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of endeavor (p), then paragraph [0037] teaches that compare prior art (specification (TT.i) and claims) to claims of TT.p. Also paragraph [0037] teaches a computer, processor, and writing to the memory.)

(b) automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution of one or more of 10 FSTP tests, wherein the strategy comprises reach customization controls for determining a set of potentially relevant variations of the one or more of the 10 FSTP tests and sequencing customization controls to enable sequencing the steps of execution of the one or more of the 10 FSTP test, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: (b).1 either given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); (b).2 or Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation b and its subparts to mean that examiner is obey Mpep rules and regulations. )

(c) automatically identifying in the given data structure (PTRCT-DS") and the Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S"), in given formats: all prior art documents ("document. i's") in the reference set ("RS") and all prior art document marked up items ("doc.i-MUIs"); a context document ("document.CT") in the disclosure document ("doc.0"), disclosing all context document marked up items ("doc.CT-MUIs"), and all elements ("X.0.n") and their Binary Aggregated Disclosed predicates ("BAD- X.0.n"), for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation c and its subparts to mean that examiner inputs claims, concepts, and properties in the action. Szygenda et al. paragraph [0035-0036] teaches finding prior art related to TT.p and paragraph [0043] teaches wherein the system prompts the user and figure 13 shows wherein claims are entered into the system or displayed.)

(d) automatically performing, for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"), controlled by this Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S"), the steps comprising: prompting the user to input a set of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k's"), in a given notation, of the technical teaching ("TT.0"); prompting the user to disaggregate the Binary Aggregated Disclosed predicates ("BAD-X.0.n"), into second sets of mirror predicates of Binary Elementary Disclosed creative concepts for each element K" ("{BED-cr-C.0.k"J1 k"_K"}"), which is a subset of the set of all K mirror predicates of the Binary Elementary Disclosed creative concepts ("{BED-cr-G.0.kJ1:kK}") such that it holds: any of the n Binary Aggregated Disclosed predicates ("BAD-X.0.n") is the same as the conjunction of the corresponding K" mirror predicates of the Binary Elementary Disclosed creative concepts ("1`knKnBED-cr-C.0.k"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations d1 and d2 to mean the system prompts the examiner to input any claims or concepts and break any claims down in sub-claims, properties, or concepts. Szygenda et al. figure 12a-12e shows where in the claims are broken down into elements, properties, and subclaims. )

prompting the user to input, in a given notation, for all of the Binary Aggregated Disclosed predicates ("BAD-X 0.n"), a set of justifications ("SoJUSdagr(BAD-X.O.n)") by Serial No. 13/923,630Page 4disclosure document marked up items ("doc.0-MUIs") and context document marked up items ("doc.CT-MUIs") of this disaggregation into the set of Binary Elementary Disclosed mirror predicates of the creative concepts ("{BED-cr-C.O.k"J1k"<_K"}"); automatically appending any set of justifications for all n Binary Aggregated Disclosed predicates ("SoJUSdagr(BAD-X.O.n)") to the corresponding n Binary Aggregated Disclosed predicate ("BAD-X.0.n"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands d3 and d4 to mean the system prompts the user to enter justifications of disaggregation by document mark ups or mapping to prior art and appending or attaching it to the action. Szygenda et al. figure 12-15 shows the justification for breaking down the claim into its elements. Also claims have multiple limitations and the justification for breaking it down into its subparts it that different parts of one or multiple references may cover different parts of the claim elements.) 

automatically generating a set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0"), which is defined by a first set of all K Binary Elementary Disclosed creative concepts ("{{BED-cr-C.O.k1< k K}}") joined with additional sets of Binary Elementary Disclosed creative concepts consisting of K" Binary Elementary Disclosed creative concepts ("{{BED-cr-C.O.k",1 k"K"}I 1 n N}") and automatically updating the data structure ("PTRCT-DS") in the memory with the appended set of justifications according to appended Binary Aggregated Disclosed predicate ("BAD-X.0.n") and the generated set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") ("BED-TT.0"), wherein each of the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") comprises a first description of one or more aspects of the technical teaching ("TT.0"), the first description being formulated to be responsive to jurisdictional patent law and being disaggregated into a respective Binary Elementary Disclosed ("BED") inventive concept therefor only if the respective Binary Elementary Disclosed ("BED") inventive concept comprises a second description, of the first description, by which the one or more of the 10 FSTP tests are executable on the second description so that a determination as to whether the jurisdictional patent law encompassing a respective FSTP test can be assessed. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean that subparts and the mapping are saved into the memory. Szygenda et al. figures 12-15 shows the claims and it's elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

However Szygenda et al. fails to disclose automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR") and Serial No. 13/923,630Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR").

Manual of Patent Examining Procedure Eighth Edition, Revision 1 (Label as MPEP from here forth) disclose the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR") and Serial No. 13/923,630Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation b and its subparts to mean that examiner is obey to Mpep rules and regulations. The Mpep disclose wherein the patent laws, regulations, and procedures that must be followed when applying for a patent, examining a patent, and during patent litigation procedures.)
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the teaches of the Mpep in order to prompt or guide a user to review a patent application using the guidelines and procedures laid out by the Mpep. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the Szygenda et al. is tool to evaluates help individuals find prior art for the address the patent application claims in question. The benefit of doing so it would make the Szygenda et al. system more efficient as it make sure the outcome of the system is in line with patent procedures and requirements.

In regards to claim 32, Szygenda et al. in view of MPEP discloses a method according to claim 31, further comprising updating the data structure ("PTRCT-DS") by sets of disclosures of the technical teaching ("SoDIS(TT.0)") and additional sets of justifications of the technical teaching ("SoJUS(TT.0)"), which comprises: 
(a) automatically prompting the user through each mirror predicate of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"") in each of the Binary Aggregated predicates ("BAD-X.0.n") of the knowledge representation ("KR") at issue, to identify for the binary elementary disclosed creative concepts ("BED-cr-C.0.k"") a set of disclosures ("SoDIS(BED-C.0.k")"), which is defined by the marked up items of the disclosure document ("MUI.Os") disclosing these Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k""), wherein the set of disclosures of the Binary Elementary Disclosed creative concepts ("SoDIS(BED-cr-C.0.k")") is justified by the set of justifications of the Binary Aggregated Disclosed predicates ("SoJUSdagr(BAD- X.0.n)") and hence linked to it; Serial No. 13/923,630 Page 5 
(b) automatically prompting the user to select at least one Binary Elementary Disclosed creative concept disclosure ("DISseI(BED-cr-C.0.k")") from any set of disclosures of Binary Elementary Disclosed creative concepts ("SoDIS(BED-cr-C.0.k")"), and to identify for it a set of legal justifications for the selected disclosures of Binary Elementary Disclosed creative concepts ("SoJUS(DIS e'(BED-cr-C.O.k"))"), which is defined by context documents comprising marked up information ("MUI.CTs") and disclosure documents comprising marked up information ("MUI.Os") justifying the selected disclosures of the Binary Elementary Disclosed creative concepts ("DISse'(BED-cr-C.O.k")") and hence linked to it; 
(c) automatically appending to any Binary Elementary Disclosed creative concept ("BED- cr-C.0.k"") its set of disclosures ("SoDIS(BED-cr-C.0.k"); 
(d) automatically appending to any selected disclosure ("DIS (BED-cr-C.0.k")") the set of legal justifications for the selected disclosure ("SoJUS(DIS e'(BED-cr-C.0.k"))"); and 
(e) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0"), in the memory whereby the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k") is expanded by its appended items according to the appended Binary Elementary Disclosed creative concept ("BED-cr-C.O.k"") and the appended disclosure ("DISsel(BED-cr-C.O.k")"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review the claims and specific of an application for written description. Mpep section 2163 disclosures reviewing claims and specification of an application to determine if it complies with 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112. In addition Szygenda et al. paragraph [0043] discloses wherein a system prompts a user for input and mapping of claims disclosures. An examiners write rejections and explains of why an application does not have lawful written description it would be obvious to also show how or explain why an application does have lawful written description.)

In regards to claim 33, Szygenda et al. in view of MPEP discloses a method according to claim 32, further comprising: (a) automatically prompting the user for any Binary Elementary Disclosed creative concept ("BED-cr-C.0.k"")-involved in a means-plus-function-clause ("BED-cr-C.0.m"") through its disclosures ("DISse'(BED-cr-C.0.m" )"), until identified disclosures ("DISse1'(BED-cr-C.0.m")") enables the user to state the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"'s") definitiveness; (b) automatically appending a legal justification statement of the identified disclosures ("JUSdef(DISse'o(BED-cr-C.0.m"))") to the corresponding Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k""); and (c) automatically updating ("BED-TT.O"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.O") in the memory whereby the Binary Serial No. 13/923,630 Page 6 Elementary Disclosed creative concepts ("BED-cr-C.0.k"") is expanded by the legal justification of the identified disclosures ("JUSdef(DISse'O(BED-cr-C.O.m"))"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review the claims and specific of an application for definiteness and compliance with 35 USC 112 6th paragraph and making a statement or map to sections that support compliance or non-compliance. Rejections and examination of definiteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, are discussed in MPEP § 2171 - § 2174 and § 2181, subsection II and reviewing an application for means plus-function is discussed in MPEP section 2181. In both cases the application is review for compliance and/or non-compliance, and that examiner must make the record clear as to why it was non-compliant. As examiner as reviewed the application and claims for compliance it would be obvious to make a statement in the action as to why is compliant. In addition Szygenda et al. paragraph [0043] discloses wherein the system prompts a user to enter data.)

In regards to claim 34, Szygenda et al. in view of MPEP disclose a method according to claim 33, further comprising: (a) automatically prompting the user through the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"s") and its disclosures ("DISSe'(BED-cr-C.0.k")"), until one of the disclosures ("DIS"e'(BED-cr-C.O.k")") entitles the user to state that the Binary Elementary Disclosed creative concepts ("BED-cr-C.O.k"")are enabling disclosures; (b) automatically appending a legal justification statement of the enabling disclosures ("JUSen d(DIS e'(BED-cr-C.0.k"))") to the Binary Elementary Disclosed creative concepts ("DISseI(BED-cr-C.0.k")"); and (c) automatically updating ("BED-TT.0"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory whereby the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k"") are expanded by its disclosures ("DIS e'(BED-cr-C.0.k")"), which is expanded by the legal justifications of the disclosures ("JUSed(DISSeI(BED-cr-C.0.k"))"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and specific of an application for enablement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 1st paragraph and making a statement as to if the claims and specification are enabled. Requirements and test of enablement are found in MPEP section 2164 and section 706.03(c) points out that the reason an application and claims are found to not be enable must be explained. As examiner as reviewed the application and claims for compliance it would be obvious to make a statement in the action as to why is compliant.)

In regards to claim 35, Szygenda et al. in view of MPEP disclose a method according to claim 34, further comprising: (a) automatically prompting the user to select from the Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k") occurrences of which are considered enabling disclosures, a subset of Binary Independent Disclosed creative concepts ("BID-cr- C.0.k*"); (b) automatically determining which Binary Independent Disclosed creative concepts ("BID-cr-C.O.k*") corresponds to which Binary Elementary Disclosed creative concepts ("BID-cr-C.0.k"); (c) automatically prompting the user, for a selection through any combinations of Binary Independent Disclosed creative concepts ("BID-cr-C.O.k*'), thus enabling the user to state thereafter that and why the selected Binary Independent Disclosed creative concept ("BID-cr-C.O.k*") is independent of any Binary Independent Disclosed creative concept ("BID-cr-C.O.k*') and combinations thereof; Serial No. 13/923,630 Page 7 (d) automatically appending the selected Binary Independent Disclosed creative concepts ("BID-cr-C.O.k") to Binary Independent Disclosed creative concepts ("BED- cr-C.0.k"); (e) automatically appending a legal justification of the selected Binary Independent Disclosed creative concepts ("JUSind(BID-cr-C.0.k*") to the selected Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"); and (f) automatically updating ("BED-TT.0"), the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory by the selected Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), as expanded by the legal justification statement according to the automatically appended Binary Independent Disclosed creative concepts ("BID-cr-C.O.k*"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and check to see if claims disclosed in prior art, making a statement as to its justification, and appended or writing it into the report or office action. Szygenda et al. figures 12-15 shows the mapping of claims to prior art and paragraph [0043] prompts user for input.)

In regards to claim 36, Szygenda et al. in view of MPEP discloses a method according to claim 35, further comprising: (a) automatically prompting the user, for any selected Binary Independent Disclosed creative concept ("BID-cr-C.0.k*"), through any disclosure document marked up items ("doc.0-MUIs"), thus that the user may state thereafter that and why it is non- equivalent to a Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*'"); (b) automatically appending for the non-equivalent statement a legal justification of the Binary Independent Disclosed creative concepts ("JUS"e"([[{]]BID-cr-C.O.k*"), to the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"); and (c) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory by the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), as expanded by the legal justification according to the automatically appended Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and check to see if claims disclosed in prior art. In particular for claims not disclosed in prior art and  making a statement as to its justification, and appended or writing it into the report or office action. Sygenda et al. figures 12-15 shows the mapping of claims to prior art  and also shows what elements of a claim are not disclosed. As the claim is not disclosed no equivalent of it was found. Also Sygenda et al. paragraph [0043] prompts user for input.)

In regards to claim 37, Szygenda et al. in view of MPEP discloses a method according to claim 36, further comprising: (a) automatically prompting the user to execute a novelty and nonobvious ("NANO") test on the current data structure (PTRCT-DS"); (b) automatically appending a legal justification of the Binary Independent Disclosed creative concepts ("JUSNANO({BID-cr-C.0.k*") to the Binary Independent Disclosed Serial No. 13/923,630 Page 8 creative concepts ("BID-cr-C.0.k*"), based on the novelty and nonobvious ("NANO") test; and (c) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory by the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), as expanded by the legal justification according to the automatically appended Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and check to see which claims are and which are not covered by the prior art wherein claims not covered prior are considered novel and nonobvious. The result of this is a statement citing whether the claims are novel and nonobvious. Sygenda et al. figures 12-15 shows the mapping of claims to prior art and also shows what elements of a claim are not disclosed. As the claim is not disclosed no equivalent of it was found and hence it is novel and nonobvious. Also Sygenda et al. paragraph [0043] prompts user for input.)
Serial No. 13/923,630 Page 9
In regards to claim 38, Szygenda in view of MPEP discloses a method according to claim 37, further comprising: (a) automatically prompting the user to state that and why the claimed invention is "not a natural law only"; (b) automatically appending a legal justification of the Binary Independent Disclosed creative concepts ("JUSNNLO({BID-cr-C.0.k*") to the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), based on the "not a natural law only" statement; and (c) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory by the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), as expanded by the appended legal justification according to the automatically appended Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*").  (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and specification to ensure the claims comply with 35 U.S.C. 101 as not being natural laws. Mpep section 2106.01 teaches the process of reviewing claims for being Laws of Nature and section 706.03 teaches rejecting claims for being laws of nature. In these section it give guidelines on how to determine a law of nature, and how to reject it if it is found to be a law of nature along with an explanation of why. Also Sygenda et al. paragraph [0043] teaches prompts a user for input. As such Szygenda et al. in view of Mpep discloses reviewing an application for law of nature, appending statements of such in office action.)

In regards to claim 39, Szygenda et al. in view of MPEP discloses a method according to claim 38, further comprising: (a) automatically prompting the user to select from Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*"), a set of Binary Independent Disclosed creative concepts ("BID-cr-C.0.k"); (b) automatically prompting the user to execute the novelty and nonobvious ("NANO") test for the selected set ("BID-cr-C.0.k"") on the current data structure (PTRCT-DS"); (c) automatically appending the selected set ("BID-cr-C.0.k"") to binary independent disclosed creative concepts ("BID-cr-C.O.k*"); (d) automatically appending the result of the novelty and nonobvious test and the legal justifications of the Binary Independent Disclosed creative concepts ("JUSN(BID-cr- C.Ok"") to the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k""); and (e) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory whereby the Binary Independent Disclosed creative concepts ("BID-cr-C.O.k*") are expanded by the selected set ("BID-cr-C.0.k"") and the legal justification of the Binary Independent Disclosed creative concepts ("JUSN'(BID-cr-C.O.k""). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and specification to ensure the claims comply with 35 U.S.C. 101 as not being a mathematical formula or natural phenomena. Mpep section 2106.01 teaches the process of reviewing claims for being subject eligibility and judicial exceptions, also 706.03 gives guidance in this process as well. In these section it give guidelines on how to determine, reject it if it is found to be patent eligible, and an explanation of why. Also Szygenda et al. paragraph [0043] teaches prompts a user for input.)

In regards to claim 40, Szygenda et al. in view of MPEP discloses a method according to claim 39, further comprising: Serial No. 13/923,630 Page 10 (a) automatically prompting the user to state the problem ("P.0") to be solved by the claimed invention; (b) automatically prompting the user to identify the set of marked up items of the disclosure document ("doc.0-MUls") describing this problem ("P.0") ("SoDIS(P.0)"); (c) automatically appending the statement of solving the problem ("P.0") to Binary Independent Disclosed creative concepts ("BID-cr-C.O.k""); (d) automatically appending the set of marked up items of the disclosure document describing the problem ("SoDIS(P.0)") to the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k""); (e) automatically prompting the user, for any Binary Independent Disclosed creative concepts ("BID-cr-C.0.k""), through any marked up item of the disclosure document ("doc.0-MUI"), thus enabling it to state that these Binary Independent Disclosed creative concepts ("BID-cr-C.0.k"") are indispensable in the claimed invention for solving the problem ("P.0"); and (f) automatically appending the indispensable statement, the legal justification of the solving the problem statement ("JUSNAIO(P.0)"), to the Binary Independent Disclosed creative concepts ("BID-cr-C.O.k"); and (g) automatically updating "BED-TT.0", the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") in the memory whereby the Binary Independent Disclosed creative concepts ("BID-cr-C.0.k*") are expanded by the appended items according to (a) - (f). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean the system prompts the review of the claims and specification to ensure the claims comply with 35 U.S.C. 101 as not being an abstract idea. Mpep section 2106.01 teaches the process of reviewing claims for being subject eligibility and judicial exception; also 706.03 gives guidance in this process as well. In doing this claims are reviewed for being an abstract idea. In these section it give guidelines on how to determine, reject it if it is found to be patent eligible, and an explanation of why. Also Szygenda et al. paragraph [0043] teaches prompts a user for input.)

In regards to claim 41, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input uses a given predesigned wording. (Examiner interprets claim to mean user inputs synonyms to used in the system. Szygenda et al. paragraph [0043] cites “The user may, in the search criteria, accept only exact-match occurrences, or may loosen match constraints to allow differences in number, tense, misspellings, alternative spellings, synonyms or other differences as desired.”)

In regards to claim 42, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input comprises confirmation of correctness by some given authority. (Szygenda et al. paragraph [0100] teaches user can enter reasons/justifications and information into the system, while the Mpep 2141.03 established what are "posc" (a person of ordinary skill and creativity, which an examiner is.) As an examiner or user who would be following the Mpep and able to justify the combining the multiple references as shown in Szygenda et al., then examiners would a posc of a given authority who have input data and confirmed correctness.)

In regards to claim 43, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input represents enrichments of various kinds of the PTR-DS. (Szygenda et al. paragraph [0100] teaches an input reasons and information into the system, which be enrichment of the data, in addition any mapping as done in Szygenda et al. figures 12-15 would also be enrichment of data.)
Serial No. 13/923,630 Page 11
In regards to claim 44, Szygenda et al. in view of MPEP discloses a method according to claim 31, subject to the additional limitations that part of the information input represents given modifications of the volume of a set of alternatives. (Examiner interprets the claim to mean that information input represents alternatives to data that can used be used. Szygenda et al. paragraph [0043] cites “The user may, in the search criteria, accept only exact-match occurrences, or may loosen match constraints to allow differences in number, tense, misspellings, alternative spellings, synonyms or other differences as desired.)

In regards to claim 45, Szygenda et al. in view of MPEP disclose a method according to claim 31, subject to the additional limitations that part of the information input represents given determinations of test specific execution sequences. (Examiner interprets the claim to mean information input represents given determinations of tests. Requirements and test of enablement are found in MPEP section 2164 and section 706.03(c) points out that the reason an application and claims are found to not be enable must be explained. This would be determination by examiner that input in the system or office action.)

In regards to claim 46, Szygenda et al. discloses a system including a processor and memory with instructions (Szygenda paragraph [0029]), the instructions executing a computer-implemented method for updating a given data structure ("PTRCT- DS"), comprising all technical and legal facts alias relations between the technical teaching ("TT.0") and a given reference set ("RS") of prior art inventions related to the technical teaching ("TT.0") and a given legal context ("CT") respectively, and further comprising one or more tests for determining whether the technical teachings satisfies the given context as well as execution results of the one or more tests, thereby enabling automatic recognition of and retrieval of an answer to a query about the pair of technical teachings and the reference set, the computer implemented method updating the given data structure, the given data structure (“PRT-DS”) updated (Szygenda figures 12-16 wherein it so a data structure comprising technical and legal facts of instant application to prior and testing it to see if they cover or satisfy limitations.) by disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR"), an inventive concept comprising a lawful disclosure of a technical statement describing an inventive property of an element of a claimed invention, wherein Binary is indicative that it is either true or false that an element has an inventive property, and wherein Aggregated is indicative of the inventive concepts comprising disaggregatable compounds, the Binary Aggregated Disclosed  inventive concepts disaggregated into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0"), referred to as "BED-TT.0", input by a user and by appended items to the set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0") and to the Binary Aggregated Disclosed knowledge representation ("BAD-KR") for controlling an Innovation Expert System ("IES"), the method using a memory for storing the so updated data structure ("PT RCT-DS"), generated by executing this method on the technical teaching's ("TT.0's") Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n"), representing their Binary Aggregated Disclosed predicates ("BAD-X.0.n") of its elements ("X.0.n"), the method comprising: 
(d) writing the data structure("PTRCT-DS") in a given Binary Aggregated Disclosed knowledge representation ("BAD-KR") into the memory; (Examiner interprets this mean a patent rejection is entered into memory. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of endeavor (p), then paragraph [0037] teaches that compare prior art (specification (TT.i) and claims) to claims of TT.p. Also paragraph [0037] teaches a computer, processor, and writing to the memory.)

(e) automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution of one or more tests, wherein the strategy comprises reach customization controls for determining a set of potentially relevant variations of the one or more of the tests and sequencing customization controls to enable sequencing the steps of execution of the one or more tests, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation b and its subparts to mean that examiner is obey Mpep rules and regulations. )

(c) automatically identifying in the given data structure (PTRCT-DS") and the Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S"), in given formats: all prior art documents ("document. i's") in the reference set ("RS") and all prior art document marked up items ("doc.i-MUIs"); a context document ("document.CT") in the disclosure document ("doc.0"), disclosing all context document marked up items ("doc.CT-MUIs"), and all elements ("X.0.n") and their Binary Aggregated Disclosed predicates ("BAD- X.0.n"), for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation c and its subparts to mean that examiner inputs claims, concepts, and properties in the action. Szygenda et al. paragraph [0035-0036] teaches finding prior art related to TT.p and paragraph [0043] teaches wherein the system prompts the user and figure 13 shows wherein claims are entered into the system or displayed.)

(d) automatically performing, for any Binary Aggregated Disclosed knowledge representation ("BAD-KR") in Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&SS"), controlled by this Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S"), the steps comprising: prompting the user to input a set of Binary Elementary Disclosed creative concepts ("BED-cr-C.0.k's"), in a given notation, of the technical teaching ("TT.0"); prompting the user to disaggregate the Binary Aggregated Disclosed predicates ("BAD-X.0.n"), into second sets of mirror predicates of Binary Elementary Disclosed creative concepts for each element K" ("{BED-cr-C.0.k"J1 k"_K"}"), which is a subset of the set of all K mirror predicates of the Binary Elementary Disclosed creative concepts ("{BED-cr-G.0.kJ1:kK}") such that it holds: any of the n Binary Aggregated Disclosed predicates ("BAD-X.0.n") is the same as the conjunction of the corresponding K" mirror predicates of the Binary Elementary Disclosed creative concepts ("1`knKnBED-cr-C.0.k"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations d1 and d2 to mean the system prompts the examiner to input any claims or concepts and break any claims down in sub-claims, properties, or concepts. Szygenda et al. figure 12a-12e shows where in the claims are broken down into elements, properties, and subclaims. )

prompting the user to input, in a given notation, for all of the Binary Aggregated Disclosed predicates ("BAD-X 0.n"), a set of justifications ("SoJUSdagr(BAD-X.O.n)") by Serial No. 13/923,630Page 4disclosure document marked up items ("doc.0-MUIs") and context document marked up items ("doc.CT-MUIs") of this disaggregation into the set of Binary Elementary Disclosed mirror predicates of the creative concepts ("{BED-cr-C.O.k"J1k"<_K"}"); automatically appending any set of justifications for all n Binary Aggregated Disclosed predicates ("SoJUSdagr(BAD-X.O.n)") to the corresponding n Binary Aggregated Disclosed predicate ("BAD-X.0.n"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands d3 and d4 to mean the system prompts the user to enter justifications of disaggregation by document mark ups or mapping to prior art and appending or attaching it to the action. Szygenda et al. figure 12-15 shows the justification for breaking down the claim into its elements. Also claims have multiple limitations and the justification for breaking it down into its subparts it that different parts of one or multiple references may cover different parts of the claim elements.) 

automatically generating a set of Binary Elementary Disclosed inventive concepts of the technical teaching ("BED-TT.0"), which is defined by a first set of all K Binary Elementary Disclosed creative concepts ("{{BED-cr-C.O.k1< k K}}") joined with additional sets of Binary Elementary Disclosed creative concepts consisting of K" Binary Elementary Disclosed creative concepts ("{{BED-cr-C.O.k",1 k"K"}I 1 n N}") and automatically updating the data structure ("PTRCT-DS") in the memory with the appended set of justifications according to appended Binary Aggregated Disclosed predicate ("BAD-X.0.n") and the generated set of Binary Elementary Disclosed inventive concepts of the technical teaching ("TT.0") ("BED-TT.0") wherein each of the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") comprises a first description of one or more aspects of the technical teaching ("TT.0"), the first description being formulated to be responsive to jurisdictional patent law and being disaggregated into a respective Binary Elementary Disclosed ("BED") inventive concept therefor only if the respective Binary Elementary Disclosed ("BED") inventive concept comprises a second description, of the first description, by which the one or more of the 10 FSTP tests are executable so that a determination as to whether the jurisdictional patent law encompassing a respective FSTP test can be assessed. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean that subparts and the mapping are saved into the memory. Szygenda et al. figures 12-15 shows the claims and it's elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

However Szygenda et al. fails to disclose automatically prompting the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR") and Serial No. 13/923,630Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR").

Manual of Patent Examining Procedure Eighth Edition, Revision 1 (Label as MPEP from here forth) disclose the user to determine the Knowledge Representation Reach And Sequencing customization control Strategy ("KR_R&S_S") to be obeyed during execution, wherein the Reach and Sequencing customization controls Strategy ("KRR&S_S") comprises one of: given by the Innovation Expert System ("IES") as a default Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") for both strategies, based on the Binary Aggregated Disclosed knowledge representation ("BAD-KR") and Serial No. 13/923,630Page 3a Knowledge Representation Reach And Sequencing customization control Strategy ("KRR&S_S") input, in a given notation, by the user additionally to the Binary Aggregated Disclosed knowledge representation ("BAD-KR"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitation b and its subparts to mean that examiner is obey to Mpep rules and regulations. The Mpep disclose wherein the patent laws, regulations, and procedures that must be followed when applying for a patent, examining a patent, and during patent litigation procedures.)

It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the teaches of the Mpep in order to prompt or guide a user to review a patent application using the guidelines and procedures laid out by the Mpep. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the Szygenda et al. is tool to evaluates help individuals find prior art for the address the patent application claims in question. The benefit of doing so it would make the Szygenda et al. system more efficient as it make sure the outcome of the system is in line with patent procedures and requirements

In regards to claim 47 it is the system embodiment of claim 32 and thus rejected using the same reasoning as claim 32.
In regards to claim 48 it is the system embodiment of claim 32 and thus rejected using the same reasoning as claim 33.
In regards to claim 49 it is the system embodiment of claim 34 and thus rejected using the same reasoning as claim 34.
In regards to claim 50 it is the system embodiment of claim 35 and thus rejected using the same reasoning as claim 35.
In regards to claim 51 it is the system embodiment of claim 36 and thus rejected using the same reasoning as claim 36.
In regards to claim 52 it is the system embodiment of claim 37 and thus rejected using the same reasoning as claim 37.
In regards to claim 53 it is the system embodiment of claim 38and thus rejected using the same reasoning as claim 38.
In regards to claim 54 it is the system embodiment of claim 39 and thus rejected using the same reasoning as claim 39.
In regards to claim 55 it is the system embodiment of claim 40 and thus rejected using the same reasoning as claim 40.
In regards to claim 56 it is the system embodiment of claim 41 and thus rejected using the same reasoning as claim 41.
In regards to claim 57 it is the system embodiment of claim 42 and thus rejected using the same reasoning as claim 42.
In regards to claim 58 it is the system embodiment of claim 43 and thus rejected using the same reasoning as claim 43.
In regards to claim 59 it is the system embodiment of claim 44 and thus rejected using the same reasoning as claim 44.
In regards to claim 60 it is the system embodiment of claim 45 and thus rejected using the same reasoning as claim 45.

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive. 
The applicant argues: 
The term disaggregating is compound concepts into elementary ones is conditioned according to applicability of an FSTP test and thus is enabled. The term description as it related to BAD and BED is defined in the specification as the term concept is provided as a description and thus, relative to the fact that claims recite that a concept comprises a description it a clear relationship. Applicant argues that paragraph [0035] explains the need for disaggregation is to allow for application of FSTP test, and that the disaggregation into allegedly more elementary inventive concepts must be reversed due to FSTP test. 

Syzgenda merely provides a reporting of a number of times a key paragraph appears in reference it fails to teach or suggest the applicants incremented disaggregation of concepts with respect to BAD and BED.

The examiner respectfully traverses the applicant’s arguments as it fails to alleviate the issues at hand. The examiner was not arguing that term disaggregating was not enabled but that step of “disaggregating the Binary Aggregated Disclosed inventive concepts ("BAD-X.0.n") of a Binary Aggregated Disclosed knowledge representation ("BAD-KR") of the technical teaching ("TT.0"), into a set of Binary Elementary Disclosed ("BED") inventive concepts of said technical teaching ("TT.0"), referred to as "BED-TT.0" was not enabled. The statement that disaggregating compound concepts into elementary ones is conditioned according to applicable FSTP test does not enable this step as it still does to make it clear how a user would do this steps without undue experimentation. In regards to the term description is still unclear for the reasons cited above. In addition the claims have been amended to state that BAD is a first description of the technical teaching in response to jurisdictional patent laws . The application has stated in the arguments that description is a concept, and concept is some aspect of a technical teaching. However this does not clear up the term as it still not clear what is required for a description to be stratified. Is it a keyword found in the technical teaching, a claim, a drawing, a summation of something in the technical teaching and in what way is related to the jurisdictional law. The applicant states it is a concept, so how does one response to a jurisdictional law with a concept, is the concept a sentence, a keyword, a paragraph, a claim or something else that comes from the technical teaching. Does it have to be exact language from the technical teaching or is it something else. Even when looking at the claims as written a BAD is first description of the technical teaching in response to jurisdictional patent law, so there is first description about a technical teaching. Then the claims go one to say a BAD is broken down into BEDs which is second description of the first description. Which raises the question of how is the first description different from the second one, as the second is a description of the first description of some aspect of the technical teaching. Is the second description someway short or more precise or broader. In addition if the description is concept, that mean you have a first concept of a technical teaching as it relates to a jurisdictional patent law. Which is further turned into a second concept of a first concept. Without expressly saying, demonstrating or giving examples it unclear how a second description of first description is different from the first description, how one creates a second description of first description, or what is needed to even satisfy the requirements for the term description. As such the examiner does not find the argument to persuasive and maintains the rejections. As far the second argument from the applicant, in light of the 112 rejections, supra, the claims have been interpreted as best understood by the Examiner demonstrated by the applied prior art. In light of the 112s the disaggregating limitation is understood to mean claims are broken in subparts and that is indeed disclose in Syzgenda reference in figs. 12-15 and para. [0037] wherein a claim and it’s elements are mapped to prior art. As such the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127